Citation Nr: 1533764	
Decision Date: 08/07/15    Archive Date: 08/20/15

DOCKET NO.  12-34 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for bilateral plantar fasciitis.

2.  Entitlement to a total rating based on unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from July 1990 to October 2011.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  A November 2011 rating decision granted service connection for plantar fasciitis and assigned a noncompensable evaluation.  A December 2013 rating decision assigned a 10 percent evaluation for bilateral plantar fasciitis, effective November 1, 2011, the first day of the month following the date of the Veteran's retirement from service.  Subsequent July 2014 and March 2015 rating decisions continued the 10 percent evaluation for bilateral plantar fasciitis.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) via videoconference in May 2015.  A transcript of his hearing has been associated with the record.

The Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the U.S. Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU due to service-connected disability is part and parcel of an increased rating claim when such claim is raised by the record.  Here, the Veteran's May 2015 testimony indicates that his service-connected back and foot disabilities, in essence, result in an inability to obtain or retain substantially gainful employment consistent with his work experience.  In light of the Court's holding in Rice, the Board considers the TDIU claim as part of the pending increased rating claim and has accordingly listed the raised TDIU claim as an issue on the title page of this decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

During his May 2015 hearing, the Veteran testified that he had received treatment through military medical facilities in San Antonio, Texas.  He also testified that he had been referred through his insurer, TRICARE, to a private podiatrist.  Neither records from the military facilities nor those from the private podiatrist are associated with the electronic record.  The Veteran should be asked to identify all military and private treatment he has received for his feet, and any sufficiently identified records should be obtained.

The Veteran's testimony also suggests worsening of his bilateral foot disability since the most recent examination in May 2014.  Specifically, he indicated that he had started working only two days per week because of his foot symptomatology, and that he was taking leave under the Family Medical Leave Act.  As the Veteran's testimony indicates that his foot symptoms may have worsened, the Board concludes that a current examination is warranted.

Finally, as noted above, a claim for a TDIU is part and parcel with the rating issue currently on appeal as the Veteran has reported that he is only able to work on average two days a week.  As such, future adjudication of the Veteran's appeal should include consideration of a TDIU.

In light of the above discussion, the Board has concluded that additional development is necessary.  Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with notice as to how to substantiate a claim for an increased rating on the basis of TDIU.  Request that the Veteran complete and return a TDIU claim form.  

2.  Request that the Veteran identify sources of any additional VA and non-VA treatment (to include military facilities), not already associated with the claims file, that are relevant to his claim. 

3.  Undertake development to obtain outstanding medical records including those from Wilford Hall, Randolph Air Force Base and San Antonio Military Medical Center.  

4.  Thereafter, schedule the Veteran for a VA examination to determine the severity of his service-connected bilateral plantar fasciitis.  

Any and all studies, tests and evaluations deemed necessary by the examiner should be performed.  The examiner should also elicit a complete history from the Veteran, the pertinent details of which should be included in the examination report. 

Following examination of the Veteran and review of the claims file, the examiner should identify all currently present manifestations of the Veteran's bilateral plantar fasciitis.  The examiner should also describe the functional impairment resulting from the Veteran's service-connected foot, bilateral knee and back disabilities on his ability to function and perform tasks in a work setting.

5.  Review the examination report to ensure that the questions posed by the Board are appropriately addressed.   Any deficiency should be resolved prior to recertification to the Board.

6.  Then readjudicate the claim of entitlement to an initial rating in excess of 10 percent for bilateral plantar fasciitis to include TDIU, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


